MEMORANDUM **
Jose Daniel Hernandez-Sanchez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision pretermitting his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir.2003), and we grant the petition for review and remand.
An intervening change in the law requires us to remand. The BIA concluded that Hernandez-Sanchez could not rely on the residency period of his parents while he was a minor to establish that he had “resided in the United States continuously for 7 years after having been admitted in any status.” 8 U.S.C. § 1229b(a)(2). The BIA, however, did not have the benefit of our decision in Cuevas-Gaspar v. Gonzales, 430 F.3d 1013 (9th Cir.2005), which held that for the purpose of establishing seven years of continuous residence a parent’s admission in permanent resident status is imputed to the parent’s unemancipated minor children residing with the parent. Id. at 1029. We therefore remand for the BIA to reconsider Hernandez-Sanchez’s eligibility for relief.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.